Russell, C. J.
It does not appear that the court abused its discretion in refusing an interlocutory injunction and receivership in the present case. The defendant was executrix of the will of her deceased husband. The twelve months allowed by law for examination and preparation of the assets of the estate before payment of the debts of the deceased can be enforced had not expired. The actions of the executrix had been within the powers conferred by the will. The evidence as to the disposition of the assets by the executrix, and as to her insolvency, and as to whether' or not there was waste or danger of waste in the personal property of the estate, was in conflict. In these circumstances, we can not hold that the court erred in refusing to interfere with the administra*180tion through the court of ordinary by declining to assume jurisdiction as a court of equity.

Judgment affirmed.


All the Justices concur.